         Case 1:18-cv-10776-FDS Document 45 Filed 01/15/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                            *
Arian DiNapoli,                             *
                                            *
               Plaintiff,                   *
                                            *
                                            *      Civil Action No. 1:18-cv-10776-FDS
                                            *
Yelp Inc.,                                  *
                                            *
               Defendant,                   *

                                   ORDER OF DISMISSAL

                                       January 15, 2019

Saylor, D.J.

       In accordance with the Court's Order dated January 15, 2019, it is hereby ORDERED that

   the above-entitled action be and hereby is dismissed.



                                                                By the Court,

                                                                /s/ Taylor Halley

                                                                Deputy Clerk
